PER CURIAM.
In a two count information the appellant was charged in one count with the crime of manslaughter as defined in § 782.07 Fla. Stat., F.S.A. by causing the death of a named person through culpable negligence, and in a second count with manslaughter by causing the death of such person by the operation of a motor vehicle while intoxicated, in violation of § 860.01(2) Fla. Stat., F.S.A. On trial before the court the appellant was found guilty on count one, and sentenced thereon to confinement in the county jail for the period of one year. He was acquitted on count two. On this appeal the appellant challenges the sufficiency of the evidence to support the conviction. On consideration of the evidence presented by the state in the light of the briefs and arguments, we conclude that it was sufficient to support the judgment of conviction.
Affirmed.